DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
  
Claim Status
Claims 3, 8, 11-14, 35, 43, 52, 63, 67, 78, 79 and 81-83 are pending. 
Claims 1, 2, 4, 5, 6, 7, 9, 10, 15, 16-34, 36-42, 44-51, 53-62, 64-66, and 68-77 were previously 
canceled. 
Claims 3, 8, 11-14, 35, 43, 52, 63, 67, 78, 79 and 81-83 have been examined.
Claims 3, 8, 11-14, 35, 43, 52, 63, 67, 78, 79 and 81-83 are allowed.

Priority
Priority to 371 PCT/US2017/027333 filed on 04/13/2017, which claims priority to applications 62/484252 filed on 04/11/2017, 62/356891 filed on 06/30/2016, and 62/322064 filed on 04/13/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has provided an affidavit indicating that they have found unexpectedly that combining a hydrogel as instantly claimed and an anhydrous gel as instantly claimed. For the foregoing reasons claims 3, 8, 11-14, 35, 43, 52, 63, 67, 78, 79 and 81-83 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI SOROUSH/Primary Examiner, Art Unit 1617